Citation Nr: 9930749	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-32 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder. 

2.  Entitlement to service connection for a left heel 
disorder.  

3.  Entitlement to service connection for seasonal rhinitis 
or sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.  
His claim comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an August 1996 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Columbia, South 
Carolina (hereinafter "RO").  



FINDINGS OF FACT

1.  The record contains no competent medical evidence of a 
current left knee disability which has been related to 
service. 

2.  The record contains no competent medical evidence of a 
current left heel disability which has been related to 
service.

3.  The record contains no competent medical evidence of a 
nexus between the veteran's current maxillary sinusitis and 
his complaints and treatment during service. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for left knee disorder. 
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for left heel disorder. 
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for seasonal rhinitis or 
sinusitis. 38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

It is noted in the veteran's December 1975 enlistment 
physical that his lower extremities, feet, and sinuses were 
normal.  

Service medical records show the veteran was seen in June 
1976 for complaints of head and nasal congestion.  The 
impression was upper respiratory infection.  The veteran was 
again seen in June 1976, complaining of a cough.  The 
examiner noted the veteran's lungs were clear and gave his 
impression as postnasal drip.  The veteran was seen in August 
1977 for complaints of sinus congestion and general aches and 
pains.  The examiner neither recorded physical findings nor 
gave an assessment.  The veteran was seen in January 1978 for 
complaints of a cold, sinus congestion, sore throat, and body 
aches.  The examiner noted postnasal drip with inflammation. 
The impression was upper respiratory infection with early 
pharyngitis.  

The veteran was seen in April 1978 with complaints of sinus 
congestion and cough.  The examiner noted postnasal drip and 
gave his impression as an upper respiratory infection.  In 
July 1980 the veteran was seen with complaints including knee 
pain.  The examiner noted that on examination the knee was 
normal and the impression was muscle strain.  


In December 1982, the veteran was seen for a cold.  He had 
complaints of a cough, body aches, chills, and feeling hot.  
He had a postnasal drip and the assessment given was an upper 
respiratory infection.  In an October 1986 Report of Medical 
Examination it is noted that the veteran's lower extremities, 
feet, and sinuses were normal.  In January 1989, the veteran 
was seen for complaints of a sinus infection, headaches, 
nasal congestion, and coughing of one weeks duration.  The 
examiner noted that the veteran had congested turbinates and 
was clear of rhinitis.  The assessment given was nasal 
congestion.  

In February 1989, the veteran was seen for complaints of a 
sinus infection, headaches, nasal congestion, and coughing.  
The assessment included upper respiratory infection.  In a 
March 1992 Report of Medical Examination it is noted that the 
veteran "denies and review of medical records fails to 
reveal any significant medical or surgical history since" 
the October 1986 examination.  

In January 1996, the veteran was seen for complaints of a 
runny nose, sore throat, and cough.  The examiner noted that 
the veteran's sinuses were not tender, and that his nose was 
patent and clear of rhinitis.  The assessment given was an 
upper respiratory infection.  

The veteran was seen in February 1996 with complaints of knee 
and neck pain which he related to an August 1994 automobile 
accident.  The examiner neither noted findings nor gave an 
assessment.  The veteran was seen in April 1996 to document 
the condition of his neck, knee, and heel prior to his 
retirement.  It was noted that the treatment records from the 
time of the accident were missing.  The examiner noted a sore 
neck, no complaints of knee pain, and left heel tender to 
palpitation.  Spine x-rays revealed mild degenerative disc 
disease at C4 and C5.  X-rays of the left heel were read as 
negative.  X-rays of the left knee were read as negative.  
The assessment given was degenerative disc disease of the 
cervical spine and plantar fasciitis of the left heel.  No 
assessment was given for the left knee.  


In June 1996 the veteran filed a claim for service connection 
for the disorders at issue.

In June 1996, the veteran submitted a statement indicating he 
had been involved in a traffic accident in August 1994.  He 
reported that the records pertaining to the accident had been 
lost.  He also submitted a statement from individuals he had 
served with that he had been in an accident in service.

The veteran underwent a VA examination in July 1996.  The 
examiner noted the veteran's complaints as sinus problems 
which began in 1979 and occur every six to eight months, neck 
and left knee pain as a result of a 1994 automobile accident, 
and left heel pain.  The examiner's findings included that 
the turbinates were patent and palpation of his the veteran's 
left heel demonstrated a mild discomfort.  The assessment was 
intermittent sinusitis with subsequent headache by history, 
status post motor vehicle accident with left knee injury with 
possible tendon injury, and heel spur by history and 
examination.  In regard to the knee and heel the physician 
recommended X-ray examination.  The radiology report 
accompanying the VA examination was that the knee was within 
normal limits and there was no evidence of a calcaneal spur.  
An accessory ossicle was noted.  The impression was that the 
X-rays were unremarkable. 

In the August 1996, the RO granted service connection for the 
cervical spine and denied service connection for the 
remaining disorders at issue. 

VA outpatient treatment show that the veteran was examined 
twice in August 1997.  At the time of the first examination, 
the veteran complained of pain and swelling in his left knee.  
The examiner noted the veteran's left knee was swollen, with 
no warmth or redness.  The examiner further noted painful 
bending at 60 degrees and painful inward rotation.  X-rays of 
the knee were read as normal.  No assessment or diagnosis of 
the knee was given and an orthopedic evaluation of the knee 
was recommended.  The report did not mention the veteran's 
left heel.  During the second evaluation in August 1997, the 
examiner found the veteran had full range of motion in the 
left knee, with no swelling, effusion or redness.  His gait 
was within normal limits and there was good knee stability.  
The examiner assessed the veteran as an "essentially healthy 
male."  The veteran's left heel or sinuses were not 
mentioned in the report.  

The veteran was seen in January 1998 at the Summerville 
Family Practice with complaints of sinus congestion and 
cough.  The examiner noted sinus/nose congestion and 
maxillary fascial pain.  The impression was maxillary 
sinusitis.  The veteran was seen again in February 1998 at 
the Summerville Family Practice with complaints of congestion 
and cough.  The examiner noted painful sinuses and gave an 
assessment of maxillary sinusitis.  

At his February 1998 RO hearing the veteran submitted a 
January 1998 VA outpatient treatment record.  The examiner 
noted the veteran's report of knee effusion and stated the 
effusion was not present at the time of the examination.  The 
examiner reported "no diagnosis at this time."  

The veteran testified at his February 1998 RO hearing that he 
was involved in an automobile accident in August 1994.  The 
veteran did not give details regarding the accident other 
than to say that he felt his left knee "pop."  Two days 
after the accident he sought treatment, at which time he 
reports he was told "there was some type of irritation or 
tear or something in the cartilage or something around" his 
knee.  He also reported being told it could take up to one 
year for his knee to heal.  The veteran testified his left 
heel began to hurt after he altered his gait in accommodation 
of his knee injury. The veteran stated that on four or five 
occasions during his active service he was treated for sinus 
problems and that he preferred to treat himself using over-
the-counter medications.  

Analysis

The veteran contends, in essence,  that while on active duty 
he sustained an injury to his left knee during a motor 
vehicle accident and that he currently has residuals of that 
injury.  Further, the veteran contends that he sustained an 
injury to his left heel while accommodating his knee injury 
and that he currently has residuals of the second injury.  
Finally, the veteran contends that his sinusitis began in 
service. 

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

The threshold question before the Board is whether the 
veteran has presented a well-grounded claim for service 
connection. The veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991). A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Grivois v. Brown, 6 Vet.App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990). While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-1469 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service disease or injury. Id. at 1467-
68. Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement. Lay 
or medical evidence, whichever is appropriate based on the 
facts of the case, may be used to prove service incurrence. 
Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists. This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient. If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology. Savage v. Gober, 10 
Vet.App. 488, 495-97 (1997).

A. Left Knee

The veteran's testimony establishes that he injured his left 
knee while on active duty.  Additionally, while the actual 
records of his accident in service can not be located, the 
veteran has presented competent evidence supporting his claim 
of the accident in service.  The essential question for 
resolution is whether the veteran has presented competent 
evidence of a current left knee disability as a result of his 
injury or other event of service origin.  While the Board 
does not doubt the sincerity of the veteran's assertion that 
he has a current left knee disorder as the result of service, 
his lay opinion is not sufficient to establish this aspect of 
his claim.  Evidence regarding medical diagnosis and 
causation must be provided by someone qualified by knowledge, 
training, experience, skill, or education, which the veteran 
is not shown to possess. Espiritu v. Derwinski, 2 Vet.App. 
492, 494-495 (1992).  The two most recent examinations of the 
veteran's left knee, in August 1997 and January 1998, were 
negative for a diagnosis of a current left knee disability.  
Furthermore, even if the record did show a current left knee 
disability, there is no competent medical evidence of a link 
between such disability and any event of service origin. 

While the veteran has had complaints referable to his left 
knee, the examinations of his left knee in service and 
thereafter were negative for an actual left knee disorder.  
In addition, the record lacks competent medical evidence 
linking any of his knee complaints to service.  Thus the 
veteran has not established his claim as well grounded.  In 
view of the foregoing, the Board finds that essential 
elements of a plausible claim, a current disability that has 
been related to service or an event of service origin are 
lacking. 


B. Left Heel

In regard to the veteran's left heel disorder, the April 1996 
service medical record assessing plantar fasciitis as well as 
the veteran's testimony of the accident in service is 
accepted for well grounding this aspect of his claim.  The 
Board accepts that he injured his left heel in service.  
However, the veteran has not satisfied the remaining elements 
of presenting a well-grounded claim.  The veteran's lay 
opinion, that he has a current left heel disorder as the 
result of injury in service, is not sufficient.  Evidence 
regarding medical diagnosis and causation must be provided by 
someone qualified by knowledge, training, experience, skill, 
or education, which the veteran is not shown to possess.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  While 
the July 1996 VA examination initially assessed the veteran 
with a heel spur, this was not confirmed when the recommended 
X-ray examination was conducted and reported no evidence of a 
calcaneal spur with the X-ray views considered to be 
unremarkable.  In addition, the three most recent 
examinations of his left heel, twice in August 1997 and once 
in January 1998, contain no mention of the veteran's left 
heel.  Thus, the medical evidence of record does not contain 
competent evidence showing the veteran has a current left 
heel disorder.  Furthermore, accepting for the moment that 
the record did show a current disability, there is no 
competent medical evidence of a link between such disability 
and any complaints or findings from service.  Without 
competent medical evidence linking a current disability to 
service, the veteran's claim is not well grounded.  In view 
of the foregoing, the Board finds that essential elements of 
a plausible claim for service connection, a current left heel 
disorder which has been related to service by competent 
medical evidence is not present.   The veteran's claim is 
therefore not well grounded. 




C.  Sinusitis or Seasonal Rhinitis

The medical records of the Summerville Family Practice 
reported that the veteran had maxillary sinusitis, thereby 
establishing a current disability.  Service medical records 
indicate the veteran was treated for upper respiratory 
infections with head, nasal, and sinus congestion while on 
active duty; however, sinusitis was not reported present 
during service.  In addition, there is no competent medical 
evidence of a nexus between the current diagnosis of 
sinusitis and the veteran's in-service complaints.  As 
discussed above, while the Board does not doubt the sincerity 
of the veteran's belief in the merits of his claim, his 
testimony alone is not enough.  Without competent medical 
evidence linking his current disorder to service, the 
necessary nexus to well ground his claim has not been 
presented.


D.  Conclusion

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claims for service connection. See Epps, 126 F.3d at 1469.  
As the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claims, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a). 
See McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 
1997).  However, the Board views the Statement of the Case 
and Supplemental Statement of the Case provided by the RO and 
its discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim, and to explain 
why his current attempt fails.  Robinette v. Brown, 8 
Vet.App. 69, 77-79 (1995).  



ORDER

Service connection for a left knee disorder is denied.  

Service connection for left heel disorder is denied.  

Service connection for sinusitis or seasonal rhinitis is 
denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

